UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 1-43 MOTORS LIQUIDATION COMPANY (Exact name of registrant as specified in its charter) 401 S. Old Woodward, Suite 370 Birmingham, Michigan 48009 (313) 486-4044 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 1.50% Series D Convertible Senior Debentures due June 1, 2009 4.50% Series A Convertible Senior Debentures due March 6, 2032 5.25% Series B Convertible Senior Debentures due March 6, 2032 6.25% Series C Convertible Senior Debentures due July 15, 2033 7.375% Senior Notes due October 1, 2051 7.25% Senior Notes due July 15, 2041 7.375% Senior Notes due May 23, 2048 7.25% Senior Notes due February 15, 2052 7.25% Quarterly Interest Bonds due April 15, 2041 7.375% Senior Notes due May 15, 2048 7.50% Senior Notes due July 1, 2044 7.20% Notes due January 15, 2011 9.45% Medium-Term Notes due November 1, 2011 7.125% Senior Notes due July 15, 2013 7.70% Debentures due April 15, 2016 8.80% Notes due March 1, 2021 9.4% Medium-Term Notes due July 15, 2021 9.40% Debentures due July 15, 2021 8.25% Senior Debentures due July 15, 2023 8.10% Debentures due June 15, 2024 7.40% Debentures due September 1, 2025 6 3/4% Debentures due May 1, 2028 8.375% Senior Debentures due July 15, 2033 7.75% Discount Debentures due March 15, 2041 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) X Rule12h-3(b)(1)(i) X Rule12g-4(a)(2) Rule12h-3(b)(1)(ii) Rule15d-6 Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934, MOTORS LIQUIDATION COMPANY has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 21, 2011 Motors Liquidation Company By: /s/James Selzer Name:James Selzer Title: Vice President & Treasurer
